Title: To Thomas Jefferson from George Jefferson, 22 October 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 22d. Octr. 1801
I duly received your favor of the 19th and have by to nights post written to our correspondent in Petersburg to make a purchase of the tobacco you require agreeably to your direction. for although it has got up there as I understand to 27/. yet I think it will more probably rise still higher than fall.
Mr. Ashley of Norfolk informs me that he has forwarded you some Hams, which I hope will arrive safe
I am Dear Sir Your Very humble servt.
Geo. Jefferson
